Citation Nr: 1216110	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD") with alcohol abuse and sleeping problems.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic myofascial strain of left trapezius muscle.

3.  Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea.

4.  Entitlement to an initial evaluation in excess of 40 percent for left lower extremity peripheral vascular disease.

5.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity peripheral vascular disease.

6.  Entitlement to an initial evaluation in excess of 30 percent for reflux esophagitis, to include Barrett's esophagus.

7.  Entitlement to an initial compensable evaluation for hypertension.  

8.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease, status-post myocardial infarction, for the period March 30, 2007 to April 29, 2010.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for irritable bowel syndrome ("IBS"), to include as secondary to PTSD with alcohol abuse and sleeping problems.

12.  Entitlement to service connection for a skin disorder (claimed as possible chloracne), to include as secondary to herbicide exposure.

13.  Entitlement to an earlier effective date, prior to April 30, 2010, for special monthly compensation ("SMC") at the housebound rate, based on a service-connected disability rated as 100 percent disabling and additional disabilities independently rated as 60 percent or more. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions, dated July 2008, March 2009, July 2010 and June 2011, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin and Lincoln, Nebraska.  

The issue of entitlement to an initial evaluation in excess of 30 percent for reflux esophagitis, to include Barrett's esophagus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  For the period March 30, 2007 to February 9, 2010, the Veteran's PTSD with alcohol abuse and sleeping problems was manifested by symptoms no greater than depressed mood, anxiety, irritability, chronic sleep impairment, suspiciousness, isolation, hypervigilance, exaggerated startle response, avoidance of places and things that reminded him of his stressors and difficulty in establishing and maintaining effective work and social relationships.

2.  For the period February 10, 2010 forward, the Veteran's PTSD with alcohol abuse and sleeping problems has been manifested by symptoms no greater than depressed mood, anxiety, irritability, chronic sleep impairment, suspiciousness, isolation, hypervigilance, exaggerated startle response, avoidance of places and things that reminded him of his stressors, passing suicidal and homicidal ideations, impaired impulse control, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.

3.  Throughout the period on appeal, the Veteran's chronic myofascial strain of left trapezius muscle has been manifested by symptoms no greater than chronic neck pain with referred pain to the left upper back as a result of non-service-connected degenerative disc disease of the cervical spine, and normal function of the left trapezius muscle.

4.  Throughout the period on appeal, the Veteran's obstructive sleep apnea has been manifested by symptoms no greater than requiring the use of a breathing assistance device, such as continuous airway pressure ("CPAP") machine.  

5.  Throughout the period on appeal, the Veteran's left lower extremity peripheral vascular disease has been manifested by symptoms no greater than claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.

6.  Throughout the period on appeal, the Veteran's right lower extremity peripheral vascular disease has been manifested by symptoms no greater than claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.

7.  Throughout the period on appeal, the Veteran's hypertension has not been shown to be productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, nor has there been a showing that he has a history of diastolic pressure predominantly 100 or more with required use of continuous medication for control.

8.  For the period March 30, 2007 to April 29, 2010, the Veteran's coronary artery disease, status-post myocardial infarction, was not shown to be productive of chronic congestive heart failure, or; a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

9.  The probative evidence of record establishes that the Veteran's current bilateral hearing loss is not causally related to a disease, injury or event in service.

10.  The probative evidence of record establishes that the Veteran's current tinnitus is not causally related to a disease, injury or event in service.

11.  The probative evidence of record establishes that the Veteran does not have a current diagnosis of IBS, nor has the condition been diagnosed at any time during the period on appeal.

12.  The probative evidence of record establishes that the Veteran's current skin disorder is not causally related to a disease, injury or event in service, to include as a result of herbicide exposure.

13.  The Veteran initially met the criteria for entitlement to special monthly compensation at the housebound rate on April 30, 2010.


CONCLUSIONS OF LAW

1.  For the period March 30, 2007 to February 9, 2010, the criteria for an initial evaluation in excess of 50 percent for PTSD with alcohol abuse and sleeping problems were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving all doubt in favor of the Veteran, the evidence establishes that for the period February 10, 2010 forward, the criteria for an initial evaluation of 70 percent, and no more, for PTSD with alcohol abuse and sleeping problems were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for chronic myofascial strain of left trapezius muscle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.71a, Diagnostic Codes 5299-5021, 5003 (2011).

4.  The criteria for an initial evaluation in excess of 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.97, Diagnostic Code 6847 (2011).

5.  The criteria for an initial evaluation in excess of 40 percent for left lower extremity peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7114 (2011).

6.  The criteria for an initial evaluation in excess of 40 percent for right lower extremity peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7114 (2011).

7.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7101 (2011).

8.  For the period March 30, 2007 to April 29, 2010, the criteria for an initial evaluation in excess of 60 percent for coronary artery disease, status-post myocardial infarction, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7005 (2011).

9.  The Veteran's current bilateral hearing loss disability was neither incurred in, nor aggravated by active service, and sensorineural hearing loss did not manifest within one year of service separation.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2011).

10.  The Veteran's current tinnitus was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

11.  IBS was neither incurred in, nor aggravated by, active duty service, and is not the result of a service-connected disability, to include PTSD with alcohol abuse and sleeping problems.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

12.  The Veteran's current skin disorder was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

13.  The criteria for an effective date prior to April 30, 2010, for the grant of SMC at the housebound rate have not been met.  38 U.S.C.A. §§ 1114 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, service connection for PTSD, chronic myofascial strain of the left medial trapezius muscle, obstructive sleep apnea, bilateral lower extremity peripheral vascular disease, hypertension and coronary artery disease, status-post myocardial infarction has already been established, and a portion of the current appeal arose from claims of entitlement to increased initial disability ratings for these disorders.  The appeal also stems from the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, IBS and a skin disorder.   In letters dated May 2007 and January 2008, the Veteran was informed of how to substantiate a claim of entitlement to service connection.  These letters advised him of what he should do and what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a service connection claim.  These letters also satisfied the requirements of Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  

However, where service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's initial disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Accordingly, as the notice provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in regard to his claims of entitlement to increased initial disability ratings in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Nonetheless, the Board observes that, following receipt of the Veteran's notices of disagreement with the assigned initial ratings, the Veteran was provided with Statements of the Case ("SOC"), dated January 2009 and August 2011, which provided him with the specific rating criteria for each of his service-connected disabilities.  As such, the Board finds that the notification requirements of the VCAA have been satisfied.  

With regard to the claim of entitlement to an earlier effective date for SMC at the housebound rate, the Board concludes that VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").

Here, the Board believes that resolution of the Veteran's appeal with regard to the effective date issue is dependent on interpretation of the regulations pertaining to the assignment of an effective date.  Therefore, the Board finds VA has no further duty to notify him of the evidence needed to substantiate his earlier effective date claim.  See 38 U.S.C.A. § 5103A.  Consequently, the Board further finds that any deficiency in not providing notice as to the effective date element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, even if the Board were erroneous in treating the resolution of this claim as one based on statutory interpretation as contemplated by Dela Cruz, the record reflects that the RO subsequently readjudicated the Veteran's earlier effective date claim in an October 2011 SOC, which provided him with notice of what the RO would do in the development of the claim, what he was required to do to substantiate his claim, and advised him that he should submit evidence in support of such claim.  Moreover, the Veteran has not alleged that there is any outstanding evidence that would support his assertion that he should be granted an earlier effective date, and the Board is similarly not aware of any such evidence.  Therefore, the Board finds that, as to the issue of an earlier effective date, VA has complied with the notice and assistance requirements of the VCAA and its regulations.

      B.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA examination reports for PTSD, the spine, hearing, heart and digestive system.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

The examination reports demonstrate that the VA examiners reviewed the Veteran's pertinent reports of record, performed comprehensive examinations, elicited from the Veteran his history of related symptomatology, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.
The Board recognizes that that the VA duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for a skin disorder, the Board has determined that an examination is not warranted, as there is no competent lay or medical evidence to suggest that the Veteran's skin disorder, diagnosed during the course of this appeal as dermagraphism, resulted from active duty service.  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  

The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, the Board believes that, unlike a dislocated shoulder, a highly unusual skin disorder, such as dermagraphism, is not the type of condition that lends itself to lay diagnosis.  Therefore, as a lay person, the Veteran has not been shown to be competent to offer an opinion on a matter requiring medical expertise, such as his claim that his skin disorder, diagnosed many decades after active duty service, is chloracne due to herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the Veteran may serve to establish any association between his claimed skin disorder and military service so as to satisfy the requirements of McLendon.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, and organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).
  
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

A.  Entitlement to an initial evaluation in excess of 50 percent for PTSD with alcohol abuse and sleeping problems for the period March 30, 2007 to February 9, 2010, and for the period February 10, 2010 forward.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

By way of background, the Board notes that the Veteran served among the ground forces in the Republic of Vietnam during the Vietnam era; his primary stressor involved being bombarded by enemy mortar attacks.  Service treatment records reveal that he was treated in service for complaints of sleep disturbances, anxiety, irritability and nightmares.

In April 2008, pursuant to his claim of entitlement to service connection, the Veteran was afforded a VA PTSD examination.  At that time, he reported that he had been in constant fear for his life during service due to Viet Cong forces, and said that it was at that time that he began to abuse alcohol.  He said that he had married his first wife in 1966 prior to going into service, but was divorced in 1973.  He had married his current wife in 1976 and, although they remained together, there were many marital problems due to his PTSD symptoms.  He also reported that he had worked for the same company for 34 years as a forklift operator, although he noted that he had been fired and rehired some seven times.  At that time, he was semi-retired and was working part time as a security guard.  Reported symptoms including being socially-isolated (he said he had only a few friends who were veterans), paranoia and suspicion that others were conspiring against him, alcohol use consisting of at least 12 beers per day, sleep difficulties, nightmares, hypervigilance, exaggerated startle response, very negative feelings toward persons of Asian descent, irritability and avoidance of people, places and things that reminded him of war.  During the examination, the VA examiner observed that the Veteran was clean, appropriately-dressed, cooperative and oriented times three.  His speech was within normal limits and his affect ranged from sad to joking.  Thought process was normal, attention and concentration were good, and there were no memory problems.  The Veteran denied hallucinations, delusions, and suicidal or homicidal ideations.  The axis I diagnoses were PTSD and alcohol abuse; the assigned GAF score was 52, indicative of moderate symptoms.

The claims folder shows that, starting in 2002, the Veteran began receiving psychotherapy at his local VA Vet Center.  Review of the therapy treatment records between 2002 and 2007 reveals symptoms consistent with what he reported during the VA examination.

In February 2010, the Veteran was afforded a second VA PTSD examination.  At that time, he reported that he was receiving private psychotherapy from a community psychiatrist and was now on psychotropic medication for sleep and depression.  He said that he also continued to meet his VA therapist on a monthly basis.  He said that he was now experiencing an increase in symptoms due in part to having recently been fired from his part time job (which he had held for six years) in November 2009 because of an inability to get along with others.  In addition, he reported having been involved in a motor vehicle accident in January 2009 (of record is an August 2009 letter from his psychiatrist confirming this), as well as a bar fight since the last VA examination, and said that he was now separated from his wife, who had moved out of the house in September 2009 due to his severe anger and temperament problems.  He reported that his alcohol use had increased, as he was now drinking 18 beers per day.  Other reported symptoms included sleep difficulties, nightmares, intrusive memories, avoidance, social isolation, hyperarousal, hypervigilance, uncontrolled anger, concentration problems, depression, re-experiencing war experiences, passive suicidal and homicidal ideations without an actual plan, and possible visual hallucinations.  During the examination, the Veteran was noted to be appropriately-dressed with good grooming and hygiene, his speech was within normal limits, as was attention and concentration, his mood was mildly dysphoric and anxious, there was no evidence of memory deficits, and he was fully oriented times three.  The primary diagnosis was PTSD; the assigned GAF was 45, indicative of serious symptomatology.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As noted above, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2011); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, based on a review of the aforementioned evidence, the Board finds that, for the period March 30, 2007 to February 9, 2010, the criteria for an initial disability rating in excess of 50 percent for PTSD with alcohol abuse and sleeping problems under DC 9411 were not met.  In this regard, the Board again notes that when there is a question as to which of two ratings shall be applied, the higher rating will be assigned only if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Here, the Board finds that the Veteran's PTSD disability more accurately approximated that of the current 50 percent disability evaluation.  In this regard, the Board observes that the medical evidence during this period failed to demonstrate a disability picture manifested by symptoms suggestive of a 70 percent rating, such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  During this period of the appeal, the Board notes that the Veteran had been employed for several years in a part time job, was still with his wife of over 30 years, and, although he had difficulties establishing and maintaining effective relationships, he clearly was able to do so.  There was also no evidence of symptoms suggestive of a 100 percent rating during this portion of the period on appeal.  

The Board concludes, however, that affording the Veteran the benefit of the doubt, for the period February 10, 2010 (the date of the second VA examination) forward, the symptoms associated with his PTSD with alcohol abuse and sleeping problems have more nearly approximated the criteria required for the 70 percent rating.  In this regard, the Board observes that he reported additional symptoms resulting from his psychiatric disorder, including passive suicidal and homicidal ideations, impaired impulse control (including unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  While the Board is cognizant that, for this portion of the period on appeal, the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. §  4.130, DC 9411, as noted above, the Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  In this case, however, the Board concludes that the increased symptomatology during this portion of the appeals period, combined with the reduced GAF score, make it more likely that his symptoms were more reflective of additional impairment in most areas.

With regard to assigning a higher disability rating for this portion of the period on appeal, the Board has considered whether a 100 percent disability rating for the Veteran's PTSD with alcohol abuse and sleeping problems is warranted.  However, there has been no probative medical or lay evidence to suggest that the Veteran ever experienced total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

In summary, and for these reasons, the Board finds that, for the period beginning February 10, 2010 forward, the Veteran's symptoms more closely approximate a 70 percent disability rating.  To this extent only, the Veteran's appeal is granted.
In closing, the Board notes that it has also considered the potential application of 
38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  Higher evaluations are provided for greater levels of severity of the disorder.  There is no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  Thus, the Board finds that, for the entirety of the appeal period, the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  

B.  Entitlement to an initial evaluation in excess of 10 percent for chronic myofascial strain of left medial trapezius muscle.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2011).

In this case, because there is no diagnostic code that specifically addresses this disability, the Veteran's chronic myofascial strain of the left medial trapezius muscle disability has been evaluated by analogy to myositis (inflammation of the muscles) under 38 C.F.R. § 4.71a, DC 5299-5021.  Under DC 5021, the Veteran's disability is rated on limitation of motion of affected parts as degenerative arthritis.  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Service treatment records reveal that the Veteran was treated in August 1967 during service for complaints of neck and back pain after being injured when two large rocks fell on him while lying in a hole.  He was initially diagnosed with a soft tissue contusion, left paraspinal of the neck, and although he was treated, he continued to have persistent pain involving the area of the left trapezius muscle.  His service separation examination report documented a normal spinal examination with no specific findings involving the left trapezius muscle.
 
Post-service private treatment records reveal that the Veteran sustained several work-related injuries, beginning in July 1980, when he fell on his right side and injured his neck and back.  There is also evidence of injuries to the back in 1984 and 1988 (treatment records contain conflicting date information).  In October 1995, the Veteran sustained another industrial injury, resulting in neck and upper back strains.  The diagnosis was cervical and trapezius myositis.  In January 1996, the Veteran was receiving treatment for neck pain and cervical radiculopathy, diagnosed a cervical spine and right scapular or thoracic myositis; there was no indication that the Veteran was diagnosed with a disorder of the left upper back.  

In April 2008, the Veteran was afforded a VA compensation and pension examination.  The examiner noted that he had been involved in motor vehicle accidents in 1975 and 1995, as well as an industrial injury in July 1980, which aggravated his neck and upper back.  X-rays of the cervicothoracic lumbar spine performed in June 1980 were noted to be normal, without evidence of degenerative changes; the diagnosis at that time was chronic neck/upper back strain, found to be aggravated by his industrial injury.  The VA examiner noted that a November 2007 MRI report revealed degenerative disc and joint disease at multiple levels of the spine.  Subjective symptoms included numbness of the left upper extremity and pain over the cervical spine area.  The Veteran denied any incapacitating episodes in the previous 12 months.  The physical examination revealed that the Veteran had full range of motion of the cervical spine (normal range of motion of the cervical spine is 45 degrees flexion, 45 degrees extension, 45 degrees lateral flexion and 80 degrees rotation) without evidence of painful motion, spasms, weakness, fatigue or incoordination after three repetitions.  However, with full range of motion of the left shoulder, the Veteran complained of increased pain over the left trapezius muscle.  There was also mild tenderness with palpation over the cervical spine from C3 through C7.  The diagnosis was chronic myofascial strain of the left medial trapezius muscle, which the examiner related to his in-service injury.  

During a January 2010 VA compensation and pension examination, the Veteran reported that he experienced daily neck pain with flares 3-4 times per week.  Upon examination, the clinician noted that the base of the cervical spine, as well as the left periscapular region, was tender to palpation.  Range of motion of the neck was 45 degrees flexion, 50 degrees extension, 20 degrees right and left lateral flexion, and 60 degrees right and left rotation.  There was pain with motion, but no evidence of incoordination, fatigue or lack of endurance with repetitive motion.  An x-ray revealed cervical spine degenerative disc disease.  The VA examiner opined that the symptoms the Veteran was experiencing were actually the result of his cervical spine degenerative disc disease with referred pain to the left upper back.  He further noted that, despite the Veteran's contention that his private treating physician had opined that he had suffered an injury to his medial trapezius muscle, the examiner was unable to diagnose a strain or relate the cervical spine degenerative disc disease to service without resorting to speculation because he did not have any other treatment records that might show an injury to the medial trapezius muscle.

During a July 2011 VA examination, the Veteran reported mild pain, rated 2 out of 10 (with 10 being the worse on a scale of 1-10), with flare-ups rated 10.  Upon examination, there was no evidence of swelling, inflammation nor atrophy of the trapezius muscle.  The muscle function was normal without pain upon left shoulder shrug.  An x-ray of the cervical spine revealed minor degenerative disc disease with degenerative changes.  The VA examiner concluded that the current symptoms were due to the Veteran's non-service-connected cervical spine degenerative disc disease and were not related to service or a service-connected disability.  In this regard, he explained that the Veteran was a 64-year-old and his symptoms were a natural and normal progression of degenerative disc disease.  He opined that the Veteran did not have a myofascial strain of the left medial trapezius muscle, as his left sided muscle function was completely normal and his pain came from the degenerative disc disease of the neck, not the muscle.  

Based on a review of the complete evidence of record, the Board concludes that the probative evidence is against finding that an initial rating in excess of 10 percent for the Veteran's service-connected chronic myofascial strain of the left medial trapezius muscle is warranted under DC 5021.  As previously discussed, under this diagnostic code, the Veteran's disability is rated as degenerative arthritis under DC 5003 based on limitation of motion of affected parts.  In this case, however, although the Veteran has been shown during the period on appeal to have x-ray evidence of degenerative arthritis of the cervical spine, along with some minor limitation of motion, the limitation of motion is noncompensable under the appropriate diagnostic codes.  Accordingly, because his limitation of motion has been objectively confirmed by swelling and satisfactory evidence of painful motion, the current 10 percent evaluation is the maximum rating warranted for the Veteran's service-connected disability.

The Board has also considered whether other diagnostic codes are applicable to the disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  In this regard, although two VA examiners concluded that the Veteran's service-connected disability was in fact not actually caused by a chronic myofascial strain of the left medial trapezius muscle, but rather the result of a non-service-connected cervical spine degenerative disc disease, the Board has also considered whether a higher initial disability rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine.  Under this criteria, flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, warrants a 20 percent rating.  Here, however, as there is no medical evidence demonstrating that the Veteran was found to meet any of these criteria at any point during the appeals period, a higher disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.

The Board has also considered whether a higher initial rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, because there is no evidence that the Veteran underwent incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that required treatment by a physician and physician-prescribed bed rest) having a total during of at least 2 weeks, but less than 4 weeks during any 12 month period, a higher initial disability evaluation is not warranted under this criteria.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's reports of daily pain and flare-ups 3-4 times per week.  However, at no time during any of the VA examinations was the Veteran found to evidence weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when either the neck or left shoulder was used repeatedly over a period of time.  In this regard, the Board finds that the current 10 percent evaluation already contemplate the potential problems associated with the Veteran's disability.  As such, the Board finds that the currently-assigned rating already contemplates the degree of functional loss demonstrated throughout the period on appeal.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, supra.  In this case, the Board concludes that at no time during the period on appeal was the Veteran's chronic myofascial strain of the left medial trapezius muscle so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran has submitted no evidence showing that his condition markedly interfered with his employment status beyond that contemplated by the assigned evaluation, and there is also no indication that it necessitated frequent, or indeed any, periods of hospitalization.  The symptomatology shown during the appeal has been fully contemplated by the diagnostic codes considered above and is consistent with the assigned evaluation.  As such, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown; Bagwell v. Brown; Thun, supra.

In summary, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for chronic myofascial strain of the left medial trapezius muscle.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 
38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Staged rating are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).



C.  Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea.

The Veteran's service-connected obstructive sleep apnea has been rated under 38 C.F.R. § 4.97, DC 6847, sleep apnea syndromes (obstructive, central, mixed).  Under this diagnostic code, the Veteran's current 50 percent rating requires use of breathing assistance device, such as CPAP machine.  A higher, 100 percent disability requires chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheotomy. 
 
Review of the claims folder shows that in June 2009, the Veteran was seen at the Wheaton Franciscan Medical Group ("Wheaton") with reports of excessive daytime somnolence, loud snoring, gasping arousals, restless legs and difficulty sleeping.  Following a sleep study, he was diagnosed with obstructive sleep apnea; a CPAP machine was recommended for treatment.

During an April 2010 VA examination, the Veteran reported continuing sleep problems, including daytime somnolence.  The examiner noted that, although the Veteran had previously been told that a CPAP machine would help his condition, he still had not obtained one.  Upon physical evaluation, the VA examiner noted that the Veteran evidenced shortness of breath and lungs clear to auscultation, without obvious evidence of hypersomnolence.  

Treatment records following the VA examination show that during October 2010 outpatient treatment at Wheaton, the clinician noted that the Veteran's obstructive sleep apnea was well-controlled on a CPAP.

Based on a review of the complete evidence of record, the Board concludes that an initial disability rating in excess of 50 percent is not warranted.  In this regard, the Board notes that the claims folder contains no medical evidence to show that the Veteran demonstrates or demonstrated chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required a tracheotomy at any point during the appeals period, such that the higher, 100 percent disability rating under DC 6847 would be applicable.  
The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, supra.  Again, however, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, supra.  In this case, there has been no evidence presented that would indicate that the Veteran's obstructive sleep apnea was so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  Accordingly, as the Board finds that any functional impairment due to obstructive sleep apnea is considered in the current schedular rating criteria, referral for assignment of an extra-schedular evaluation in this case is not in order.

In summary, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.  Staged rating are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

D.  Entitlement to initial evaluations in excess of 40 percent for left and right lower extremity peripheral vascular disease.

VA regulations establish a general rating formula for disorders of the cardiovascular system.  See 38 C.F.R. § 4.104 (2011).  The Veteran's service-connected bilateral lower extremity peripheral vascular disease has been rated under 38 C.F.R. § 4.104, DC 7114, as arteriosclerosis obliterans.  Under this diagnostic code, the Veteran's current 40 percent ratings for the right and left lower extremities require claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.

Three notes are appended to DC 7114.  Note (1) states that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2) directs the rater to evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Lastly, note (3) indicates that these evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity should be evaluated separately and combined (under 38 C.F.R. § 4.25) using the bilateral factor (38 C.F.R.§ 4.26), if applicable.  Id.

Private treatment notes from All Saints Medical Group ("All Saints") show that the Veteran was first seen in October 2005 with complaints of bilateral lower extremity claudication (pain caused by too little blood flow during exercise) after half a block of walking that required him to stop after approximately one block.  He described the pain as cramping, followed by sharp pain, located primarily below his knees, bilaterally.  An ultrasound of the arterial lower extremities revealed a right ankle brachial index of 0.51 and a left ankle brachial index of 0.57.  The diagnosis was bilateral peripheral vascular disease; the clinician opined that the findings likely placed the Veteran in a claudication category.  

During a November 2007 arterial lower extremity ultrasound at All Saints, the brachial index for the Veteran's right ankle was 0.52 and the left ankle was 0.61.

During a July 2008 evaluation, it was noted that the Veteran's skin appeared well-perfused and there were no trophic changes.  

In September 2008, the Veteran underwent right femoral popliteal bypass grafting; his post-operative right ankle brachial index was normal at 1.0.

In April 2009, the Veteran was seen with complaints of right leg throbbing since being in a motor vehicle accident in January.  The brachial index for his right ankle was normal at 1.0 and the left ankle was 0.637.  

During a February 2010 outpatient evaluation at Wheaton, the clinician noted that, since the Veteran's right leg peripheral vascular disease bypass surgery, his symptoms had significantly improved.  He observed that the Veteran no longer had claudication, angina, orthopnea, syncope or dyspnea, and was exercising much more compared to before the surgery.  Although the Veteran reported mild fatigue on effort, he denied dizziness and lightheadedness.  Bilateral ankle brachial index was 1.0.

During an April 2010 VA arteries and veins examination, the Veteran reported that he was experiencing less claudication in his right lower extremity than in the left.  However, he stated that he could not walk one block without having to stop and rest because of cramping in his legs.  Upon physical examination, his gait was normal and there were normal pulses and capillary refill demonstrated in both feet.  The left foot was remarkable for barely distinguishable posterior tibialis and dorsal pedis pulses.  There was no edema, but it was decisively cooler than the right foot.  The examiner noted that new ankle/brachial indexes were not performed during the examination because he had recent studies and it would be preferable to wait until after his upcoming left leg vascular surgery.  The diagnosis was peripheral vascular disease.

Subsequent private treatment records show that during a July 2010 outpatient evaluation, there was no evidence of clubbing or edema in the lower extremities.  Dorsalis pedis pulses were present and strong on the right, but somewhat less so on the left.  The Veteran reported that he experienced claudication after walking about one block.  The clinician recommended he begin a walking program.

During a November 2010 evaluation, the clinician remarked that substantial improvement in the Veteran's condition was noted, as the Veteran reported that he could walk now three or four blocks without difficulty, after which he developed mild cramps in the left leg.  
In April 2011, the Veteran was hospitalized due to chest pain, shortness of breath and fatigue.  Treatment reports revealed significant limitation in walking ability; however, this was noted to be the result of gastrointestinal bleeding and anemia and not the result of his peripheral vascular disease.  

In May 2011, he was seen with complaints of intermittent claudication of the left lower extremity.  Again, it was noted that he was able to walk between three and four blocks before developing mild leg cramps.  Examination of the lower extremities revealed equal radial and brachial pulses without edema.  

Based on a review of the evidence of record, the Board concludes that, as to each lower extremity, the Veteran has been properly rated at 40 percent throughout the entirety of the appeals period.  In this regard, the Board observes that there has never been any medical evidence to show that he had claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of either extremity or an ankle/brachial index of 0.5 or less in either extremity.  Rather, the evidence showed that he was able to walk substantially further than 25 yards, and by 2011, reported that he was able to walk three to four blocks, which his physician noted to be a significant improvement.  Thus, a 60 percent rating under DC 7114 is not warranted.  Furthermore, it is clear that the Veteran was never shown at any point during the period on appeal to meet the criteria for a 100 percent rating under DC 7114.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for peripheral vascular disease of either lower extremity on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown; Thun, supra.  In this case, however, comparing the Veteran's disability levels and peripheral vascular disease symptomatology to the applicable rating criteria, the Board finds that the degree of disability assigned to each extremity is contemplated by the rating schedule.  The Veteran's peripheral vascular disease is not shown to reflect an exceptional disability picture in either the right or left lower extremity, as the peripheral vascular disease symptoms are addressed in the rating schedule and symptomatology not contemplated by the rating schedule has not been demonstrated.  The assigned ratings are, therefore, adequate and referral for assignment of an extra-schedular evaluation in this case for either extremity is not in order.

In summary, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to initial evaluations in excess of 40 percent for left and right lower extremity peripheral vascular disease.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.  Staged rating are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

D.  Entitlement to an initial compensable evaluation for hypertension.

The Veteran's hypertension is currently evaluated as noncompensable under 38 C.F.R. § 4.104, DC 7101.  In every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

Under DC 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating require diastolic pressure predominantly 130 or more. 

Review of the medical evidence of record reveals that the Veteran has been diagnosed with hypertension since at least 1995.  However, the records fail to demonstrate that his diastolic pressure has been predominantly 100 or more, his systolic pressure has been predominantly 160 or more, or that he had required continuous medication for a history of diastolic pressure predominantly 100 or more.  For example, during a January 1996 examination for his work-related back injury, his blood pressure was 156/80 and it was noted that he was on medication for hypertension.  

In an October 2008 letter from the Veteran's private cardiologist, it was noted that his blood pressure was 120/62; a subsequent clinical evaluation with the cardiologist revealed blood pressure was 144/90.  During a clinical evaluation for neck pain in January 2009, his blood pressure was 148/96. A second examination in January 2009 showed his blood pressure to be 122/76, and a third revealed blood pressure at 139/90.  In July 2009, his blood pressure was 134/80.  In February 2010, his blood pressure was 142/88. 

During an April 2010 VA examination for the heart, arteries and veins, his blood pressure readings were 144/100, 138/94 and 132/88.  

Private treatment records following the April 2010 VA examination again reveal no evidence of hypertension that meets the criteria for a compensable disability evaluation.  In July 2010, the Veteran's blood pressure was 134/82.  During an October 2010 examination for his obstructive sleep apnea, his blood pressure was 126/73.  A May 2011 evaluation revealed blood pressure at 176/92 and 172/90.  However, another examination in May 2011 indicated that his blood pressure was 120/72.

Based on a review of the evidence of record, the Board concludes that a compensable evaluation for hypertension under DC 7101 is not warranted.  Rather, the medical evidence demonstrates that his blood pressure readings throughout the period on appeal more closely approximate the criteria for a noncompensable evaluation.  Specifically, the Board notes that although the Veteran was prescribed medication to control his hypertension, there is no indication that he ever had predominant diastolic readings of 100 or more, or predominant systolic readings of 160 or more.  Rather, the evidence shows that, although his highest systolic reading was 176 in May 2011, this appears not to have been a predominant reading, as systolic reading both before and after this time were substantially lower.  Moreover, the evidence shows that his highest diastolic reading was 100 at only one time during the period on appeal, which was during the April 2010 VA examination; other diastolic readings were lower.  For these reasons, the Board concludes that the Veteran's hypertension does not more nearly approximate the criteria for a compensable disability rating.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, supra.  Again, however, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, supra.  In this case, there has been no evidence presented for the period on appeal to show that the Veteran's hypertension was so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  Accordingly, as the Board finds that any functional impairment due to the Veteran's hypertension is considered in the current schedular rating criteria, referral for assignment of an extra-schedular evaluation in this case is not in order.

The Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for hypertension.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.  Staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

E.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease, status-post myocardial infarction, for the period March 30, 2007 to April 29, 2010.

The Veteran's coronary artery disease has been rated under 38 C.F.R. § 4.104, DC 7005, arteriosclerotic heart disease (coronary artery disease).  Under DC 7005, the Veteran's 60 percent evaluation during the above-noted period requires documented coronary artery disease that has resulted in more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs (metabolic equivalent), but not greater than 5 METs, dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation requires documented coronary artery disease that has resulted in chronic congestive heart failure, or workload of 3 METs or less, results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The claims folder contains no treatment records for the period March 30, 2007 through September 2007 that contain any criteria related to the Veteran's coronary artery disease under DC 7005.  

Private treatment reports from All Saints show that in October 2007, the Veteran underwent a stress EKG, which revealed a cardiac workload capacity of 6.4 METs. He also underwent cardiac catheterization, which showed a diagnosis of three-vessel coronary artery disease.  A myocardial perfusion stress and rest scan showed a left ventricular ejection fraction of 53 percent.  An EKG later in October 2007 revealed a left ventricular ejection fraction estimated at 50 to 55 percent with mild left ventricular hypertrophy present.  

During the Veteran's April 2010 VA heart examination, the examiner noted that he was unable to perform a stress test because the Veteran reported that he was unable to walk three blocks.  Instead, he estimated the Veteran's METs at 3 based on the difficulty he reported with stairs and his limitations when engaged in such activities as mowing and raking the lawn or walking an appreciable distance.  

During the Veteran's September 2010 VA heart examination, he reported that he continued to experience chest pain and shortness of breath with one flight of stairs or when mowing the lawn with a power mower.  The examiner again noted that he was unable to perform a stress test because of the Veteran's reported claudication and angina symptoms.  The VA examiner again estimated the Veteran's METs at 3.  

In May 2011, the Veteran underwent an EKG for complaints of chest pain.  At that time, it was noted that his left ventricular ejection fraction was 52 percent, which was noted to be in the lower limits of normal.  Later that month, during a stress test, the Veteran's left ventricular ejection fraction was 40-45 percent.  

Based on a review of the medical evidence of record, the Board concludes that, for the period March 30, 2007 to April 29, 2010, the criteria for an initial evaluation in excess of 60 percent for coronary artery disease, status-post myocardial infarction under DC 7005 were not met.  As noted above, the evidence of record fails to demonstrate any time during this period when the Veteran's coronary artery disease resulted in chronic congestive heart failure, or workload of 3 METs or less, resulted in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, the evidence demonstrates that the Veteran was not found to have any of these symptoms until the April 30, 2010 VA examination, at which time, the examiner estimated his METs at 3 because of the Veteran's reports of being unable to walk three blocks and his activity limitations.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, supra.  Again, however, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, supra.  In this case, there has been no evidence presented for the period on appeal to show that the Veteran's coronary artery disease, status-post myocardial infarction was so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  Accordingly, as the Board finds that any functional impairment due to the Veteran's heart disorder is considered in the current schedular rating criteria, referral for assignment of an extra-schedular evaluation in this case is not in order.

The Board concludes that the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation for coronary artery disease, status-post myocardial infarction, for the period March 30, 2007 to April 29, 2010.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra. 


F.  Entitlement to service connection for bilateral hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.
The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.
The Veteran contends that his current bilateral hearing loss and tinnitus are the result of acoustic trauma during active duty service.  As an initial matter, the Board notes that although the Veteran's DD 214 does not show that he received any military citations that would indicate combat service, as noted above, VA has confirmed that he was indeed exposed to enemy mortar attacks during service in Vietnam.  Accordingly, exposure to acoustic trauma is conceded.

Review of the Veteran's service treatment records, however, fails to show any complaints of, treatment for, or a diagnosis of a hearing loss or tinnitus disorder.  During the Veteran's October 1965 service enlistment examination, his hearing was within normal limits bilaterally.  During a February 1968 examination, a whispered voice test revealed hearing within normal limits bilaterally with results 15/15; an audiometry examination was not performed.  During the Veteran's April 1968 examination, a whispered voice test again revealed hearing within normal limits bilaterally with results 15/15; an audiometry examination was not performed.

The claims folder shows that, following service, the Veteran neither sought treatment for, nor was diagnosed with a sensorineural hearing loss disorder within the one-year period following separation from service.  The Board observes, however, that during a September 1980 VA examination for another disability, the Veteran made no mention of experiencing any hearing loss or tinnitus problems.

In February 2008, pursuant to his service connection claims, the Veteran was afforded a VA audiology examination.  His main hearing complaint involved constant tinnitus, and he added that he did not know exactly when he began to experience it.  At that time, he reported that, following service, he worked for more than 30 years as a fork lift operator with industrial noise exposure from construction equipment.  He has also submitted several periodic hearing examinations from his former employer, which reveal that the first evidence of a hearing loss disorder for VA purposes was in June 1997, nearly 30 years after active duty service.

During the VA examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
15
15
20
35
LEFT
5
20
20
25
45

On his speech recognition ability test, the Veteran scored 94 percent for the right ear and 96 percent for the left ear.  The results revealed that the criteria for hearing loss for VA purposes were met for both the right and left ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, appearing cochlear in nature, with normal word understanding ability.  With regard to the bilateral hearing loss, she stated that hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and is not of delayed onset.  Thus, she reasoned that because the Veteran had a normal discharge examination, as well as a normal VA examination in September 1980, all factual evidence would indicate that his onset of hearing loss occurred after military service and was not related to in-service noise exposure.  She further opined that the Veteran's tinnitus was not related to service, as it was more likely than not related to his bilateral hearing loss.  

Based on a review of the pertinent evidence of record, the Board concludes that the probative evidence of record is against granting the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such disease.  However, even though the Veteran has reported the onset of hearing difficulty in service, there are no audiometric readings suggesting that sensorineural hearing loss had manifested to a compensable degree within one year of service separation.  Thus, as noted above, service connection on a presumptive basis for sensorineural hearing loss is not warranted.

With regard to granting service connection on a direct basis, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, as noted above, the VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were not related to acoustic trauma in service was based on a thorough review of the Veteran's service treatment reports, which were found to be negative for evidence of a hearing loss during active duty service.  The examiner specifically noted that the Veteran's April 1968 whispered voice test results were within normal limits.  Moreover, she explained that hearing loss due to acoustic trauma occurs immediately and is not of delayed onset.  Here, the evidence shows that the Veteran did not demonstrate any evidence of a hearing loss or tinnitus disorder until 1997, during the time he was working in the construction industry, where he admittedly worked for more than 30 years, albeit with hearing protection.  

Moreover, the Veteran did not apply for service connection for a hearing loss disability until nearly 40 years after separating from service.  In this regard, the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the amount of time that passed following service without any documented complaint or diagnosis of a hearing loss disorder is evidence that weighs against the Veteran's claim on a direct basis.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions concerning the etiology of his current bilateral hearing loss and tinnitus.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As the Board finds that symptoms of a hearing loss or tinnitus disorder are the types of symptoms the Veteran is competent to report, his statements carry some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Court has held that even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, after a thorough review of the evidence of record, including the February 2008 VA examiner's opinion, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for either bilateral hearing loss or tinnitus.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra. 

G.  Entitlement to service connection for IBS, to include as secondary to PTSD with alcohol abuse and sleeping problems.

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of IBS.  In addition, his April 1968 service separation examination revealed normal findings in all systems.  The Veteran's post-service treatment records also fail to demonstrate a diagnosis or treatment for IBS.

In April 2010, the Veteran was afforded a VA examination.  While the VA examiner noted that the Veteran denied having any disorder of the intestines, such as IBS, he failed to address the nexus issue.  Ultimately, the examiner did not diagnose the Veteran as having a disease or disorder of the lower digestive tract or intestines, but instead diagnosed reflux esophagitis and Barrett's esophagus, and opined that the Veteran's alcohol abuse was as likely as not the cause of the disorders.  

In July 2011, the Veteran was afforded a second VA examination for his claim of entitlement to service connection for IBS.  At that time, the examiner noted that there was no evidence in the private treatment reports of record showing that the Veteran had ever been diagnosed with IBS.  During the evaluation, the Veteran denied diarrhea and said that he only experienced occasional loose stools with intermittent bloating and abdominal cramps.  He said he had experienced no gastrointestinal bleeding requiring a transfusion within the previous 12 months.  An EGD test revealed unremarkable findings.  It was noted that the Veteran had previously been found to have some colon polyps, but a small bowel follow-through was negative without evidence of recurrence.  The Veteran reported that he was taking no medication for IBS and had not undergone surgery or hospitalization for the condition.  There was also no evidence of recent weight loss.  The examiner concluded that the examination findings were normal.  He opined that the Veteran's symptoms did not consistently meet the "Rome criteria" for IBS and again noted that he did not have a diagnosis of the condition from any of his private or personal medical treatment providers.  Accordingly, the examiner opined that there was not enough evidence to warrant a diagnosis of IBS.  

Based on a review of the pertinent evidence of record, the Board concludes that the probative evidence is against granting the Veteran's claim of entitlement to service connection for IBS.  As noted above, , the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of IBS or was diagnosed with the condition at any point during the appeals period.  Moreover, as noted above, there is no medical evidence to show that he complained of, or was diagnosed with any symptoms related to IBS during military service.  

Moreover, the Veteran did not apply for service connection for this condition until nearly 40 years after service.  As discussed above, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, supra.  The amount of time that passed following service without any documented complaint or diagnosis of the claimed disorder is evidence that weighs against the Veteran's claim.

In addition, although the Board has considered the Veteran's statements in support of his claim, the Board finds the report from a competent VA examiner, which reveals no evidence of IBS, to be the most probative evidence of record in this case.

In summary, the Board finds the probative evidence of record to be against the Veteran's claim for service connection.  Although the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b), as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.

H.  Entitlement to service connection for skin disorder (claimed as chloracne), to include as secondary to herbicide exposure.

The Veteran claims to have developed a skin disorder, which he claims is chloracne, as a result of exposure to Agent Orange while serving within the Republic of Vietnam.  

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  A disease listed at 38 C.F.R. § 3.309(e) will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6).

These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type II (also known as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

As an initial matter, as discussed above, the evidence demonstrates that the Veteran served with the ground forces in Vietnam during the Vietnam era.  Accordingly, exposure to herbicides is conceded.

Review of the claims folder, however, reveals no probative evidence that the Veteran was ever diagnosed with chloracne, another acneform disease consistent with chloracne, or any other disease listed under 38 C.F.R. § 3.309(e).  

Private post-service treatment records show that in January 2003, the Veteran was seen for complaints of a rash for two months that "moves around."  On examination, the clinician found fairly extensive linear urticarial streaks on his upper extremities and torso, specifically noting that he was "very dermographic."  The diagnosis were dermagraphism and acne pigmentation.  The examiner gave the Veteran information on urticaria (hives) and a prescription for an allergy medication.

There are no other treatment reports of record demonstrating that the Veteran continued to be diagnosed with dermagraphism, or that any medical professional related his dermagraphism, diagnosed in 2003, some 35 years after military service, with active duty service.

Based on a review of the evidence of record, the Board finds the probative evidence to be against granting the Veteran's claim of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.  In this regard, the Board notes that there is no probative evidence of record that the Veteran was ever diagnosed with any of the presumptive conditions listed under 38 C.F.R. § 3.309(e).  As such, service connection for a skin disorder on a presumptive basis is not for application.

With regard to granting service connection on a direct basis, as discussed above, there is no evidence to show that any of the Veteran's physicians or other medical personnel diagnosed him with a skin disorder caused by, or otherwise related to military service.  Rather, the only evidence that relates the Veteran's skin disorder, diagnosed only once, many decades after service, to active duty service comes from the Veteran himself.  As noted above, because the Veteran has not been shown to be competent to offer an opinion on a matter requiring medical expertise, his claim that his skin disorder, diagnosed many decades after active duty service, is chloracne due to herbicide exposure, is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As this is the only evidence of record relating the Veteran's skin disease, diagnosed as dermagraphism, to service, the claim must be denied.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for a skin disorder, to include as a result of herbicide exposure.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.

I.  Entitlement to an earlier effective date, prior to April 30, 2010, for SMC based on housebound status. 

Special monthly compensation is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for special monthly compensation, other than those pertaining to 
one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. 
§ 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  To establish entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is/are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or the veteran has a single service-connected disability evaluated as 100 percent disabling and, solely as a result of a service-connected disability or disabilities, the veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2011). 

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation, based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

In a June 2011 rating decision, the Lincoln RO granted the Veteran's claim of entitlement to service connection for coronary artery disease, status-post myocardial infarction, and assigned a 60 percent disability evaluation, effective March 30, 2007, and a 100 percent evaluation, effective April 30, 2010.  Prior to this grant of benefits and the award of the 100 percent schedular rating, the Veteran's service-connected disabilities included obstructive sleep apnea, rated 50 percent disabling; peripheral vascular disease, left lower extremity, rated 40 percent disabling; peripheral vascular disease, right lower extremity, rated 40 percent disabling; PTSD with alcohol abuse and sleeping problems, rated 50 percent disabling; reflux esophagitis, to include Barrett's esophagus, rated 30 percent disabling; chronic myofascial strain of left medial trapezius muscle, rated 10 percent disabling; and hypertension, rated noncompensable.  Although his combined disability rating was 100 percent, effective December 26, 2007, the Veteran was not in receipt of a 100 percent schedular rating for any of his service-connected disabilities prior to April 30, 2010.  Therefore, as of April 30, 2010, and no earlier, the Veteran met the criteria for SMC at the housebound rate because he had a single disability rated 100 percent (i.e., coronary artery disease, status-post myocardial infarction), and additional service-connected disabilities, evaluated as 60 percent or more that were separate and distinct from the 100 percent service-connected disability and involved different anatomical segments or bodily systems (i.e., all of his other service-connected disabilities other than hypertension and peripheral vascular disease of both lower extremities).  See 38 C.F.R. § 3.350(i) (2011).  

Accordingly, April 30, 2010 is the date the Veteran's entitlement to an award of SMC at the housebound rate arose and is the earliest date that this benefit may be awarded.  Consequently, under the facts presented here, this is the earliest date that may be assigned.  See 38 C.F.R. § 3.400 (2011).


ORDER

For the period March 30, 2007 to February 9, 2010, an initial evaluation in excess of 50 percent for PTSD with alcohol abuse and sleeping problems is denied.

For the period February 10, 2010 forward, an initial evaluation of 70 percent disabling for PTSD with alcohol abuse and sleeping, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial evaluation in excess of 10 percent for chronic myofascial strain of left trapezius muscle is denied.

An initial evaluation in excess of 50 percent for obstructive sleep apnea is denied.

An initial evaluation in excess of 40 percent for left lower extremity peripheral vascular disease is denied.

An initial evaluation in excess of 40 percent for right lower extremity peripheral vascular disease is denied.

An initial compensable evaluation for hypertension is denied. 

For the period March 30, 2007 to April 29, 2010, an initial evaluation in excess of 60 percent for coronary artery disease, status-post myocardial infarction, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.
Entitlement to service connection for IBS, to include as secondary to PTSD with alcohol abuse and sleeping problems, is denied.

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, is denied.

An effective date prior to April 30, 2010, for the grant of SMC at the housebound rate is denied.


REMAND

The Veteran contends he is entitled to an initial evaluation in excess of 30 percent for reflux esophagitis, to include Barrett's esophagus.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

The Veteran's service-connected reflux esophagitis, to include Barrett's esophagus, has been evaluated under 38 C.F.R. § 4.114, DC 7346, as hiatal hernia.  Under DC 7346, the Veteran's current 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Review of the Veteran's July 2011 VA examination reveals that, although he told the examiner that he had not experienced any gastrointestinal bleeding in the previous 12 months that required a blood transfusion, review of his private treatment records show that in late April 2011, he was hospitalized after presenting with one week's worth of black stools (i.e., melena) and a substantially low hemoglobin level of 5 gm/dl.  He received a blood transfusion.  In May 2011, the Veteran returned for a follow-up outpatient visit, at which time, the clinician noted that he reported that he had experienced no further issues with melena and said that he generally felt well, although he had lost about 6 pounds.  The examiner noted that his hemoglobin was stable at about 10.5 to 11 gm/dl.  He further observed that although the Veteran did not appear to be experiencing any further issues with gastrointestinal bleeding, he cautioned him that he could still have a source of bleeding in the small intestine that had yet to be discovered.  He advised the Veteran to follow up with an upper endoscopy in two weeks.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, review of the claims folder reveals that there are no gastrointestinal treatment records for the Veteran since late May 2011, including no records pertaining to the upper endoscopy, which his physician advised him to undergo.  Although the Board concludes that the July 2011 VA examination was sufficient to decide the Veteran's claim of entitlement to service connection for IBS (as there was no evidence of the claimed disorder), because it does not appear that the July 2011 examiner performed an examination sufficient to determine the severity of the Veteran's reflux esophagitis, to include Barrett's esophagus, it finds that a new VA examination is warranted.  

In addition, an attempt to obtain and associate with the claims folder the most recent private treatment records pertaining to the Veteran's reflux esophagitis, to include Barrett's esophagus, should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining from the Veteran the name of any private clinicians who are or have treated him for his reflux esophagitis, to include Barrett's esophagus, the RO should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports since May 2011.  Any reports received should be associated with the claims folder.  Any negative response must be noted in the claims folder.

2.  Following completion of the aforementioned, schedule the Veteran for an appropriate VA examination to determine the current severity of his reflux esophagitis, to include Barrett's esophagus.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that pertinent documents in the claims folder were reviewed.  The examiner should elicit from the Veteran a complete history of his symptoms and treatment related to the condition and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  All tests and studies deemed necessary should be conducted.  The examiner should address all manifestations of the disorder, to include whether such symptoms combine to produce either considerable or severe impairment of health.  The examiner should accompany all findings and conclusions with a complete rationale, to include an explanation for his or her conclusions.  

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the issue on appeal.  Such readjudication should also take into account whether "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


